COURT OF APPEALS
                                        EIGHTH DISTRICT OF TEXAS
                                             EL PASO, TEXAS


                                                           §
    NIGINA YOQUBOVA,                                                         No. 08-19-00254-CV
                                                           §
                                       Appellant,                               Appeal from the
                                                           §
    v.                                                                    County Court at Law No. 4
                                                           §
    CHRISTOPHER KLEIMAN,                                                   of Travis County, Texas1
                                                           §
                                       Appellee.                          (TC# C-1-CV-19-003525)
                                                           §

                                         MEMORANDUM OPINION

           This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of prosecution. Finding that Appellant has not filed a brief or a motion for

extension of time, we dismiss the appeal.

           Appellant’s brief was due on November 11, 2019. Appellant failed to file her brief by

that due date. On November 13, 2019, the Clerk of the Court sent the parties a notice that

Appellant had not filed her brief or motion for extension of time. Further, the notice advised the

parties of the Court’s intent to dismiss for want of prosecution unless one of the parties

responded showing grounds to continue the appeal. No response has been received as of this

date.

1
    We hear this case on transfer from the Third Court of Appeals in Austin. See TEX.R.APP.P. 41.3.


                                                           1
       This Court possesses the authority to dismiss an appeal for want of prosecution when the

Appellant has failed to file her brief in the time prescribed, and gives no reasonable explanation

for such failure.   TEX.R.APP.P. 38.8(a)(1); Resendez v. Schwartz, 940 S.W.2d 715, 716

(Tex.App.--El Paso 1997, no writ); Celotex Corp., Inc. v. Gracy Meadow Owners Ass’n, Inc.,

847 S.W.2d 384, 385 n.1 (Tex.App.--Austin 1993, writ denied). Because Appellant failed to file

her brief and has not responded to our inquiry, we dismiss the appeal for want of prosecution

pursuant to TEX.R.APP.P. 38.8(a)(1), 42.3(b), and 42.3(c).


                                             JEFF ALLEY, Chief Justice
January 10, 2020

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                  2